Harvey J. Fried, J.
This is an action to recover the $220 cost of veterinary services required for plaintiff’s dog as a result of injuries the dog suffered through defendant’s negligence. A default judgment was originally granted in plaintiff’s favor for the full amount of the bills. Thereafter, defendant moved to vacate the judgment and for a hearing on the issue of damages and the motion was granted to the extent set forth in this court’s order of February 21,1975.
*133Defendant’s arguments, at the hearing, and in his brief, may be summarized as follows:
1. That plaintiffs damages cannot exceed the dog’s “market value” regardless of how much higher than market value the actual veterinary bills may have been; and
2. That a dog’s "márket value” is no more or less than the purchase price originally paid for it minus depreciation.
In short, that the measure of damages for the death or injury of a dog is the same as might be applied in the case of an automobile or any other item of personal property.
It is the law of this State as urged by defendant that market value is the correct measure of damages for the destruction of a dog (Melton v South Shore U-Drive, 32 AD2d 950; however, a dog’s purchase price is but one — and not necessarily the most important — factor in determining that market value (Blauvelt v Cleveland, 198 App Div 229; Smith v Palace Transp. Co., 142 Misc 93; Ann 1 ALR3d 997 et seq.).
Other relevant factors to be considered, in addition to purchase price, include the dog’s age, health, breed, training, usefulness and any special traits or characteristics of value. Sentiment, however, may not be considered since that often is as much a measure of the owner’s heart as it is of the dog’s worth. Similarly, depreciation is no factor at all; manifestly, a good dog’s value increases rather than falls with age and training.
Accordingly, upon plaintiffs testimony as to this six-year-old pedigreed dog’s $125-$150 purchase price (as to which the parties stipulated), the relatively long life of this breed, the animal’s training, usefulness and desirable character traits, the court finds the dog to have a market value of $200.
Judgment will be entered, therefore, in favor of plaintiff in the amount of $200, together with costs of this action, and the motion.